Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
Applicant’s amendment and remarks filed on 6/21/2021 are acknowledged.  Claims 1, 5, 9-11, and 16 are amended.  Claims 2-4 and 6-8 are cancelled.  Claims 1, 5, and 9-16 are pending.

Objections Withdrawn
The objection to the description of the drawings is withdrawn in light of applicant’s amendment to the specification.

The objection to the use of the trademarks TWEEN (pages 19 and 25) and TRITON (page 26) is withdrawn in light of applicant’s amendment to the specification.

The objection to claim 16 because the claim contains the acronym PS-20 is withdrawn in light of applicant’s amendment thereto.

Claim Rejections Withdrawn
The rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 16/487,550 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claim 7 of copending Application No. 16/208,778 (reference application) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 4, and 6-16 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-4 under 35 U.S.C. 102(a)(1) as being anticipated by Caulfield et al (US Patent 8,192,746, 2012) is withdrawn in light of applicant’s amendment thereto.

The rejection of claims 1-5 and 7-11 under 35 U.S.C. 103 as being unpatentable over Caulfield et al (US Patent 8,192,746, 2012) in view of Collier et al. (US Patent 5,843,711, 1998) is withdrawn in light of applicant’s amendment thereto.

Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Leff on 8/5/2021.

The application has been amended as follows: 
In the claims:
In claim 1, line 6, replaced the phrase “carrier protein in not” with “carrier protein is not”.
Replaced claim 10 with the following: “The immunogenic composition of claim 1 wherein the carrier protein of the additional Streptococcus pneumoniae polysaccharide-carrier protein conjugate is CRM197.”

Conclusion
Claims 1, 5, and 9-16 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181.  The examiner can normally be reached on M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN GANGLE/Primary Examiner, Art Unit 1645